DETAILED ACTION
This Office Action is in response to the amendment filed on 2/19/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection mailed on 12/24/2020. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 3/16/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 9,935,075 B2) in view of Kim et al. (US 2012/0241967 A1).                       

With regard to claim 1, Huang discloses an electronic device module comprising: 
a substrate 104 (Fig. 6); 
a first device 105 and a second device 117 mounted on the substrate; 
a shielding frame 111 mounted on the substrate and configured to accommodate the first device, 

the shielding frame comprises a heat dissipating portion 112 stacked on the first device and posts 101 extended perpendicular to the heat dissipating portion and the substrate from an edge of the heat dissipating portion and spaced apart from each other (Fig. 6);  
wherein a spacing distance 108 between the posts is smaller than a wavelength of an electromagnetic wave introduced into the first device or output from the first device (col. 3, line 51, Figs. 1-1, 6).
Huang is silent about the conductive layer 112 is a heat dissipating portion. 
Kim discloses a conductive structure 1402 can function as a heat spreader or an EMI shield (Kim 0080, Fig. 14).
Kim teaches that using a conductive structure spreading heat and shielding EMI will decrease package size, reduce cost, and improve efficiency and performance (Kim 0005).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim’s teachings with the invention of Huang to use a conductive structure performing heat transferring and EMI shielding.
With regard to claim 2, Huang discloses a sealing portion 113 disposed on the substrate 104 and configured to seal the first electronic device 105, the second electronic device 117, and the shielding frame 101 (Huang col. 6 line 43).  
In reference to the claim language referring to the functions of the device, i.e., “to seal the first electronic device” in claim 2, the function or the manner of operating the device does not differentiate an apparatus claim from the prior art. Intended use and other type of functional language must result in a structural difference between the claimed invention and prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459  (CCPA 1963); Ex parte Masham, 2USPQ2d 1647  (Bd. Pat. App. & Inter. 1987). In the instant case and as explained above, Huang shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation does not affect the structure of Huang’s device.
With regard to claim 3, Huang discloses the heat dissipating portion 112 comprises an upper surface exposed externally of the sealing portion 6 (Huang Fig. 10).  
With regard to claim 7, Huang discloses the sealing portion 113 fills an inner space of the shielding frame 111 (Huang col. 6 line 43).  
With regard to claim 11, Kim discloses the heat dissipating portion 1404 and the posts 1406 each have a same thickness (Kim Fig. 14). 
Claims 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Kim, further in view of Zhao et al. (US 2007/0090502 A1).

With regard to claim 4, Huang and Kim fail to show a heat dissipating member disposed on an upper portion of the heat dissipating portion and comprising an upper surface exposed externally of the sealing portion.  
Zhao discloses a heat dissipating member 730 disposed on an upper portion of a heat dissipating portion 510 and comprising an upper surface exposed externally of a sealing portion 120 (Zhao Fig. 7F).
Zhao teaches heat dissipating member providing a path for dissipating heat out of the package (Zhao 0072).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhao’s teachings with the inventions of Huang and Kim to dissipate heat of the package.
With regard to claim 5, Zhao discloses the heat dissipating member 730 has a block shape or a through-via shape (Zhao Fig. 7F).  
However, differences in shape will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.
With respect to the shape of the heat dissipating member, i.e., the block shape or through-via shape: This limitation absent any criticality, is only considered to be an obvious modification of the shape of the heat dissipating member disclosed by Prior Art as the courts have held that a change in shape or configuration, without any criticality, is within the  level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art would find obvious to provide using routine experimentation based on its suitability for the intended used of the invention. See In re Dailey, 149 USPQ 47 (CCPA 1976). Since the applicant has not established the critical nature of the claimed shape of heat dissipating member or any unexpected results arising therefrom, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these shapes in the devices of Huang, Kim and Zhao.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Kim, further in view of Arnold et al. (US 2004/0231872 A1).

With regard to claim 6, Huang and Kim fail to show a shielding layer disposed along a surface of the sealing portion and electrically connected to a ground of the substrate through the shielding frame.  
Arnold discloses a shielding layer placed on the outside surface 38 of EMI shield 42 so that the conductive adhesive creates an electrical path to the metal layer on the outside surface 38 of the EMI shield 42 to the ground trace along a surface of a sealing portion 24
Arnold teaches the structure providing a low profile EMI/RFI shielding to integrated circuit packages on the printed circuit board (Arnold 0010).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Arnold’s teachings with the inventions of Huang and Kim to provide a low profile EMI/RFI shielding to integrated circuit packages on the printed circuit board.
With regard to claim 12, Huang and Kim fail to show a surface of the shielding frame comprises a coupling layer having a surface roughness increased by a surface treatment.  
Arnold discloses a surface of a shielding frame 42 comprises a coupling layer 40 (see the comments stated above in paragraphs 24 - 26, with respect to claim 6, which is considered repeated here) except for a surface roughness increased by a surface treatment.
However, every surface having a surface roughness inherently. 
The expression “roughness increased by a surface treatment” is taken to be a product by process limitation and is given no patentable weight.  A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983);  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972);  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe
Note that Applicant has burden of proof in such cases as the above case law makes clear.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Kim, further in view of Xue et al. (US 7,254,032 B1).

With regard to claim 9, Huang and Kim fail to show the heat dissipating portion comprises an accommodating portion formed as a groove in a lower surface of the heat dissipating portion, and at least a portion of the first device is disposed in the accommodating portion.  
Xue discloses a heat dissipating portion 124 comprises an accommodating portion formed as a groove in a lower surface of the heat dissipating portion, and at least a portion of a first device 52 is disposed in the accommodating portion (Xue Fig. 5).
Xue teaches that his structure will improve EMI shielding of the device (Xue col. 7, line 45).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Xue’s teachings with the inventions of Huang and Kim to improve EMI shielding of the device.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Kim, further in view of Chen et al. (US 6,392,888 B1).

With regard to claim 10, Huang discloses the posts 101 each have an end connected to a respective location of the substrate 104 (Huang Fig. 6).  
He fails to show holes disposed in the substrate and the posts are inserted into a respective insertion hole.
Chen discloses a heat sink including columns 16 having an end inserted into a respective insertion hole 22 disposed in a substrate 20 (Chen Fig. 1).
Chen teaches his technique providing a firmly bonding between the heat sink and the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen’s teachings with the inventions of Huang and Kim to form a firmly bonding between the heat sink and the substrate.
Claims 13 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2007/0090513 A1) in view of Huang.

With regard to claim 13, Kuo discloses a method of manufacturing an electronic device module comprising: 
forming a heat dissipating portion 22 and posts 24 by removing portions of a metal plate 20 (Fig. 1); 
forming a shielding frame by bending portions 24 of the metal plate at which the heat dissipating portion and the posts are connected perpendicular to each other (Fig. 1 and 2b); 
mounting the shielding frame on a substrate 26 (Fig. 2c);
forming a sealing portion by disposing a molding resin 27 on the shielding frame such that the molding resin covers at least a portion of an upper surface of the shielding frame and fills an inside of the shielding frame through a space between the posts of the shielding frame (Figs. 1 and 2d). 
Kuo fails to show a first device mounted on the substrate is accommodated in the shielding frame.
Huang discloses a device 105 mounted on a substrate 104 is accommodated in a shielding frame 111 (Huang Figs. 1-1, 1-2).
Huang teaches that electronic device can be shielded from the interference outside of the interference shielding cage and electronic device can be shielded by the interference shielding 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Huang’s teachings with the invention of Kuo to prevent/reduce interference between the shielded electronic device and other electronic devices.
The expression “molding resin fills an inside of the shielding frame through a space between the posts of the shielding frame” is taken to be a product by process limitation and is given no patentable weight.  A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983);  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972);  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process.  See also MPEP 2113.  Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
Note that Applicant has burden of proof in such cases as the above case law makes clear.
With regard to claim 14, Huang discloses a spacing distance between the posts is smaller than a wavelength of an electromagnetic wave introduced into the device or output from the device (Huang col. 3, line 51).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo and Huang, further in view of Yamaoka (US 2001/0004313 A1).
With regard to claim 15, Kuo and Huang fail to show disposing a heat transfer layer on an upper surface of the first device, prior to mounting the shielding frame on the substrate.  
Yamaoka discloses depositing a heat transfer layer 41 on an upper surface of a device 28,  prior to mount a shielding frame 45/46 on a substrate (Yamaoka Fig. 4).
Yamaoka teaches that heat transfer layer disposed between device and heat dissipating portion will efficiently radiating the heat of the device to the heat sink while reducing the stress applied to the die (Yamaoka 0011, 0014).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamaoka’s teachings with the inventions of Kuo and Huang to efficiently radiating the heat while reducing the stress applied to the die.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo and Huang, further in view of Hyun et al. (US 2016/0227680 A1).

With regard to claim 16, Kuo and Huang fail to show after forming the shielding frame, forming a coupling layer having increased roughness on a surface of the shielding frame.
Hyun discloses after forming a shielding layer 120, forming a coupling layer 130 on a surface of the shielding layer (Hyun Fig. 1).
Even though Hyun does not compare the roughness of the shielding layer and the coupling layer. However, he teaches the surface roughness of the shielding structure is adjustable depending on a degree of influence of the electromagnetic waves (Hyun 0018).
Since the roughness of the shielding frame and the coupling layer can be altered to meet different application requirements, thus the roughness of the shielding frame and the coupling layer are result effective variables.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 17 - 25 are allowed.
The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims: metal layer disposed on an inner wall of insertion holes in the substrate, conductive adhesive filled within a space defined by the insertion holes, and columns of the heat dissipating inserted in respective insertion holes. 
Response to Amendments/Arguments
Applicant's amendments with respect to claims 1, 13 - 14, 17, 20 - 21, and 25 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        April 6, 2021